Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00584-CR

                                   Ruben REYNA, Jr.,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CR-6862
                       Honorable Mary D. Roman, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED October 2, 2013.


                                             _____________________________
                                             Rebeca C. Martinez, Justice